Exhibit 10.01

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

WHEREAS, iHeartMedia, Inc. (formerly known as CC Media Holdings, Inc.)
(“Company”) and Stephen J. Macri (“Employee”) entered into an Employment
Agreement effective October 7, 2013 and amended July 3, 2017 (“Agreement”);

WHEREAS, the parties desire to amend the above-referenced Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this Second Amendment to Employment Agreement (“Second Amendment”).

1. This Second Amendment is effective upon complete execution by the parties.

2. Section 1 (Term of Employment) of the Agreement is deleted in its entirety
and replaced as follows:

This Agreement commences October 7, 2013 (“Effective Date”), and ends on
March 31, 2019 (the “Employment Period”).

3. Section 9(e)(i) (Compensation Upon Termination) of the Agreement is deleted
in its entirety and replaced as follows:

 

  (i) Termination By Company Without Cause/ Termination By Employee for Good
Cause/Expiration of the Employment Period: If Company terminates employment
without Cause and not by reason of death or disability, if Employee terminates
for Good Cause, or upon expiration of the Employment Period, Company will pay
the accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans. In addition, if Employee signs
a Severance Agreement and General Release of claims in a form customary and
satisfactory to Company, Company will pay Employee, in accordance with ordinary
payroll practices and deductions, One Million Four Hundred Thousand Dollars
($1,400,000.00) which represents the sum of Employee’s current Base Salary and
Employee’s current Target Annual Bonus, to be paid out over a period of twelve
(12) months (the “Severance Payments” or “Severance Pay Period”). Further,
Employee will receive a pro-rata portion of the 2019 Annual Bonus (“Pro-Rata
Bonus”), calculated based upon performance as of the termination date as related
to overall performance at the end of the calendar year. Employee is eligible
only if a bonus would have been earned by the end of the calendar
year. Calculation and payment of the bonus, if any, will be pursuant to the plan
in effect during the termination year. In the event Employee’s employment
continues for any period of time following the end of the Employment Period, the
parties acknowledge and agree that unless and until agreed to in a new executed
agreement, (a) such employment or continuation thereof is “at-will” and may be
terminated at any time by either party; and (b) upon termination for any reason
Employee shall be entitled to his accrued and unpaid Base Salary through the
termination date and any payments required under applicable employee benefit
plans.

 

1



--------------------------------------------------------------------------------

4. This Second Amendment represents the complete and total understanding of the
parties with respect to the content thereof, and cannot be modified or altered
except if done so in writing, and executed by all parties. All other provisions
of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date written below and upon full execution by all parties, this Agreement
shall be effective as set forth in Section 1 above.

 

EMPLOYEE:     /s/ Steven J. Macri     Date: February 27, 2018                
Steven J. Macri     COMPANY:     /s/ Rich Bressler    
Date: February 27, 2018                 Rich Bressler     President, Chief
Operating Officer and     Chief Financial Officer of iHeartMedia, Inc.  

 

2